AFFIRMED and Opinion Filed November 9, 2022




                                            S  In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-21-01054-CV

                     IN THE MATTER OF E.M.H., A JUVENILE

                    On Appeal from the County Court at Law No. 1
                                 Hunt County, Texas
                           Trial Court Cause No. J-02589

                             MEMORANDUM OPINION
                        Before Justices Nowell, Carlyle, 1 and Smith
                                 Opinion by Justice Smith

        Appellant E.M.H. appeals the juvenile court’s disposition order committing

him to the care, custody, and control of the Texas Juvenile Justice Department

(TJJD). In one issue, E.M.H. contends that the trial court acted arbitrarily and

unreasonably by committing him to TJJD instead of continuing his probation and

requiring him to wear an electronic monitor. Because we conclude that the juvenile

court had sufficient information before it to commit E.M.H. to TJJD and, therefore,

did not abuse its discretion, we affirm.


    1
      The Honorable Leslie Osborne participated in the submission of this case; however, she did not
participate in issuance of this memorandum opinion due to her resignation on October 24, 2022. The
Honorable Cory Carlyle has substituted for Justice Osborne in this cause. See TEX. R. APP. P. 41.1(b)(1).
Justice Carlyle has reviewed the briefs and the record before the Court.
                                   Background

      The State alleged, in its original adjudication petition, that E.M.H. engaged in

delinquent conduct by committing aggravated assault with a deadly weapon on

January 17, 2020. See TEX. FAM. CODE ANN. § 51.03(a)(1) (delinquent conduct

includes conduct that violates a penal law and is punishable by imprisonment or by

confinement in jail); TEX. PENAL CODE ANN. § 22.02(a)(2) (aggravated assault with

a deadly weapon). Specifically, the State alleged that E.M.H. intentionally or

knowingly threatened his grandmother with imminent bodily injury and used or

exhibited a Daisy Model 426 CO2 Pistol during the commission of the assault.

E.M.H. was twelve years old at the time of the offense.

      E.M.H. pleaded true to the allegations and was adjudicated delinquent on May

21, 2020. Pursuant to the parties’ agreement, the trial court placed E.M.H. on

probation for one year and further placed him in the custody of Lake Granbury Youth

Services to successfully complete its post-adjudication program. Less than two

months later, E.M.H. was unsuccessfully discharged from the program at Lake

Granbury Youth Services for being defiant and confrontational.          E.M.H. was

subsequently placed in Boot Camp with the Grayson County Department of Juvenile

Services, which he also failed to complete.

      On May 19, 2021, the State moved to modify E.M.H.’s disposition. The State

alleged that E.M.H. had violated his conditions of probation on numerous occasions,

including committing new offenses, using marijuana, breaking curfew, and failing

                                        –2–
to complete the ordered programs. The State sought for E.M.H.’s probation to be

revoked and for him to be committed to TJJD. However, instead of moving forward

with TJJD commitment, the parties agreed to a modification of E.M.H.’s disposition.

On September 3, 2021, E.M.H. pleaded true to three of the State’s allegations in its

motion to modify: (1) he failed to successfully complete the Lake Granbury Youth

Services Program; (2) he failed to successfully complete the Grayson County

Department of Juvenile Services Program; and (3) he committed robbery on April

29, 2021, in Dallas County. The juvenile court placed E.M.H. in the custody of the

John R. Roach Juvenile Detention Center Summit Post Adjudication Program,

ordered E.M.H. to successfully complete the program, and extended E.M.H.’s

probation until March 23, 2023. E.M.H. was unsuccessfully discharged from the

program on October 21, 2021, due to his continued disruptive and combative

behavior.

      The State again moved to modify E.M.H.’s disposition, revoke probation, and

commit E.M.H. to TJJD. On November 12, 2021, E.M.H. pleaded true to failing to

successfully complete the John R. Roach Juvenile Detention Center Summit Post

Adjudication Program. The juvenile court found that E.M.H. violated his conditions

of probation by failing to complete the program and ordered him committed to TJJD

for an indeterminate period of time not to exceed his nineteenth birthday. This

appeal followed.



                                        –3–
                          Committing a Juvenile to TJJD

      A juvenile court has broad discretion to determine whether to modify the

disposition of a child who has been adjudicated delinquent. In re T.P., 251 S.W.3d

212, 214 (Tex. App.—Dallas 2008, no pet.). A trial court abuses its discretion when

it acts unreasonably or arbitrarily or without reference to guiding rules and

principles. In re D.R., 193 S.W.3d 924, 924 (Tex. App.—Dallas 2006, no pet.).

Legal and factual insufficiency are relevant factors in assessing whether the trial

court abused its discretion in making the necessary findings for commitment. In re

C.G., 162 S.W.3d 448, 452 (Tex. App.—Dallas 2005, no pet.). To modify a juvenile

delinquent’s disposition to commitment to TJJD, the trial court must find that: (1)

the original disposition was for conduct constituting a felony; (2) the child violated

a reasonable and lawful order of the court since original disposition; (3) it is in the

child’s best interest to be placed outside his home; (4) reasonable efforts were made

to prevent or eliminate the need for the child’s removal from his home and to make

it possible for the child to return home; and (5) the child, in his home, cannot be

provided the quality of care and level of support and supervision that the child needs

to meet the conditions of probation. FAM. §§ 54.05(f), (m)(1).

      The evidence at the disposition hearing showed E.M.H. had been on probation

for about two years, some of which was for a prior adjudication. He had been

involved with the Hunt County Juvenile Probation Department since he was ten

years old; he was fourteen at the time of the final disposition hearing. E.M.H. failed

                                         –4–
to complete any of his three placement programs while on probation. When he was

not in a placement program, he mostly lived with his mother. He stole from the

family and took his mother’s and sister’s cars without permission. Although his

mother tried to supervise E.M.H., he was very disrespectful toward her, violated

curfew, and sometimes ran away. His mother also tried to get him help at Elevate

Healthcare, an outreach program for juveniles in Mesquite, but E.M.H. quit going

after one week.

       E.M.H.’s attorney questioned E.M.H.’s probation officer extensively about

whether E.M.H. received sufficient counseling and whether his medications were

proper and helping him. E.M.H.’s attorney also pointed out through testimony that

E.M.H. had been on probation through Covid-19 and, thus, his services had been

limited to some extent because he had been required to communicate with his family,

counselor, and probation officer through phone calls or Zoom instead of in person.

       E.M.H. testified and denied assaulting his grandmother and committing

robbery, although he had previously pleaded true to both allegations. He called his

grandmother a liar. The State asked him whether he pulled a knife on his brother,

and he responded, “Yes,” and explained, “I do that every time when we about to

fight, because, like, he’s taller.”

       E.M.H. explained that he got in trouble at his placements because older boys

picked on him, so he stood up for himself and would get in fights. He claimed that

staff did not treat him well and shoved and pushed him at boot camp. The incident

                                       –5–
reports admitted into evidence paint a much different picture. They show that

E.M.H. was disrespectful to staff, threatened staff, physically assaulted staff, used

derogatory language, yelled at others, refused to comply with directives, was hostile

and aggressive, threatened suicide, and at his last placement, flooded his cell.

        E.M.H. also reasoned that he did not do what he was supposed to while on

probation because he thought it was a game. Once he realized he might be sent to

TJJD, he realized it was not a game and “not time to play.” He testified that he was

placed on an electronic monitor after being discharged from his most recent

placement and that “[i]t was the best time of [his] life” because he really got to talk

to his mother and spend time with her. He was temporarily placed on the monitor

and on house arrest for about a week while the probation department sought a bed

for his detention and awaited the final disposition hearing. His mother testified that

the electronic monitor worked well and requested he be returned to her care.

        At the close of the disposition hearing, the juvenile court made the necessary

findings to support commitment. See FAM. §§ 54.05(f), (m)(1). The juvenile court

also commented that E.M.H. had failed three placements, been adjudicated of

another offense in another county, and failed numerous conditions of probation. The

court explained, “We’re just out of options. We don’t have any more resources for

you.”

        E.M.H. argues there was no evidence that TJJD would provide the services

that he needed or that there were no other available resources in the community to

                                         –6–
assist him. He asserts that the trial court should have placed him on probation in his

home, with an electronic monitor, as that would have been the least restrictive option

while providing a reasonably appropriate amount of community supervision.

      We disagree. E.M.H.’s probation officer testified that the department was out

of options and that they had tried everything. The department offered him multiple

post-adjudication programs and services, which he failed to complete. E.M.H.’s

own testimony revealed that he thought it was a game and did not take it seriously

despite the fact that the juvenile court warned him at his September 2021

modification hearing that, if he failed to complete the third placement program, the

court would have no choice but to send him to TJJD. We reject E.M.H.’s argument

that “[t]here was no meaningful exploration in to any community based

alternatives.”

      We also reject E.M.H.’s argument that a home placement, with an electronic

monitor, was warranted under this record. Based on E.M.H.’s previous behavior at

home and at the various placements, we cannot conclude that the juvenile court

abused its discretion by denying appellant’s request to be released to his mother

under electronic monitoring and, instead, committing him to TJJD as the probation

department recommended. A juvenile court is not required to give “third and fourth

chances to a juvenile who has abused a second one.” In re J.P., 136 S.W.3d 629,

633 (Tex. 2004). We overrule E.M.H.’s sole issue.



                                         –7–
                                   Conclusion

      We affirm the juvenile court’s order modifying E.M.H.’s disposition and

committing him to the care, custody, and control of TJJD.




                                         /Craig Smith/
                                         CRAIG SMITH
                                         JUSTICE

211054F.P05




                                       –8–
                                 S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

IN THE MATTER OF E.M.H., A                  On Appeal from the County Court at
JUVENILE                                    Law No. 1, Hunt County, Texas
                                            Trial Court Cause No. J-02589.
No. 05-21-01054-CV                          Opinion delivered by Justice Smith.
                                            Justices Nowell and Carlyle
                                            participating.


      In accordance with this Court’s opinion of this date, the November 12, 2021
order of the juvenile court modifying E.M.H.’s disposition and committing him to
the care, custody, and control of the Texas Juvenile Justice Department is
AFFIRMED.


Judgment entered this 9th day of November 2022.




                                      –9–